Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-18 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The prior arts of record do not disclose “a computer-implemented method of storing an item of data across a plurality of storage media, the method comprising: receiving an item of data to be stored; splitting the item of data into N pieces of data; generating M  redundancy pieces of data, usable to rebuild the item of data, using the N pieces of data; and storing the N pieces of data and the M redundancy pieces of data in the plurality of storage media, wherein each of the N pieces of data and each of the M redundancy pieces of data are stored on a different storage medium of the plurality of storage media relative to other storage mediums of the plurality of storage media, wherein each storage medium of the plurality of storage media stores a file of a file set, wherein data for each file of the file set is stored at a plurality of offsets within each file of the file set, wherein the N pieces of data and the M redundancy pieces of data are stored at a first offset of the plurality of offsets, the first offset corresponding to a same position within each storage medium of the plurality of storage media” as recited in claim 1 and in similar claim 16.

The prior arts of record do not disclose “a computer-implemented method of reading an item of data, the method comprising: determining an offset at which N pieces of data and M redundancy pieces of data associated with the item of data are stored n each storage medium of a plurality of storage media, wherein each of the N pieces of data and each of the M redundancy pieces of data are stored on a different storage medium of the plurality of storage media relative to other storage mediums of the plurality of storage media, wherein each storage medium of the plurality of storage media stores a file of a file set, wherein data for each file of the file set is stored at a plurality of offsets within each file of the file set, wherein the N pieces of data and the M redundancy pieces of data are stored at a first offset of the plurality of offsets, the first offset corresponding to a same position within each storage medium of the plurality of storage media; reading each of the N pieces of data and M redundancy pieces of data, and thereby generating a read item of data, each read piece of data being associated with corresponding metadata; determining, based on the metadata associated with each read piece of data, whether the read item of data is valid; and returning the read item of data to a requester of the item of data when it is determined that the read item of data is valid” as recited in claim 12.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN DANG NGUYEN whose telephone number is (571)272-9189. The examiner can normally be reached Monday-Friday 7 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thien Nguyen/Primary Examiner, Art Unit 2111